Per Curiam.

Relators are lessees of the Corlett Building in Cleveland, which was appropriated by the respondent for use in the expansion of Cleveland State University.
*162By this action in mandamus, relators seek to compel the respondent to acknowledge, process and determine the amount of their claim for expenses of relocating their business.
Relators contend that they are entitled to be compensated for relocation expenses because they are a “displaced person,” within the meaning of R. C. 163.51, 163.53 and 163.58. It is not disputed that in order to qualify as a “displaced person” under R. C. 163.51(E) it is required that the appropriated property must have been acquired “* * * for a program or project undertaken by a state agency with federal financial assistance * *
Although relators allege that federal financial assistance has been involved -with respect to other buildings constructed under the general expansion plan of Cleveland State University, there is no showing that any federal financial assistance has been received to acquire the property involved here or to construct any anticipated building. At best, relators speculate that ultimately such federal assistance may be obtained. However, relators make no claim that such federal assistance has been applied for with respect to this particular property.
Because relators have failed to establish that a clear legal duty rests upon respondent to act in the manner sought by the complaint, the writ of mandamus is denied.

Writ denied.

O’Neill, C. J., Herbert, Corrigan, Stern, Celebrezze, W. Brown and P. Brown, JJ., concur.